 560DECISIONSOF NATIONALLABOR RELATIONS BOARDWestvaco Corporation d/b/a Westvaco Gauley Wood-yard and United Paperworkers International Union,AFL-CIO. Case 9-CA-10245October 21, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge and an amended charge filed onApril 19 and May 26, 1976, respectively, by UnitedPaperworkers International Union, AFL-CIO, here-in called the Union, and duly served on WestvacoCorporation d/b/aWestvaco Gauley Woodyard,herein called the Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 9, issued a complaint andnotice of hearing on June 4, 1976, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 2, 1976,following a Board election in Case 9-RC-11103, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 1 and that, commenc-ing on or about March 22, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On June 14, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On July 12, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and a memorandum in support thereof.Subsequently, on July 23, 1976, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-Official noticeis taken of the recordin the representationproceeding,Case 9-RC-11103,as the term"record"isdefined in Secs 102.68 and102 69(g) of the Board'sRules andRegulations,Series 8,as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd. 388 F 2d 683 (C A 4,1968),GoldenAge Beverage Co,167 NLRB 151 (1967), enfd. 415 F 2d 26(C.A 5, 1969);Intertype Co v Penello,269 F.Supp 573 (D.C Va, 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C.A 7, 1968), Sec.9(d) of the NLRAed.Respondent thereafter filed a response to NoticeTo Show Cause with an attached affidavit.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks thevalidityof the Union's certification because theBoard failed to sustain the challenge to the determi-native ballot cast by an employee whosename wasnot on the voter eligibility list and' because the deter-mination of the eligibility date which the parties in-tended requires an evidentiary hearing.Review of the record herein, including the recordin Case 9-RC-11103, reveals that on July 28, 1975,the Union and the Respondent entered into a Stipu-lation forCertificationUpon Consent Election,which was approved on July 30, 1975, by the ActingRegional Director, providing,inter alia,that the de-terminative payroll period for voter eligibility pur-poses would be the period ending July 22, 1975. Pur-suant to the stipulation, an election was held onSeptember 10, 1975, in the unit stipulated to be ap-propriate. The tally of ballots revealed 13 votes forthe Union, 13 votes against, and 1 challenged ballot.The determinative challenged ballot was cast by anemployee who began work with Respondent on July16, 1975, and was challenged by the Board agent be-cause the employee's name was not on the voter eligi-bility list submitted by Respondent which includedall employees who were paid in the pay period end-ing July 15, 1975.2 In support of the validity of thechallenged ballot, the Union contended that the eligi-bility date should be July 22, 1975, as indicated in thestipulation, or, alternatively, July 29, 1975, which wasthe payroll period immediately preceding approval ofthe stipulation by the Acting Regional Director onJuly 30, 1975.On November 11, 1975, after investigation, the Re-gional Director issued his Report on Election, Chal-lenged Ballot and Recommendations to the Board, inwhich he stated it was clear that the parties stipulatedthat July 22, 1975, should be used for determining2 Subsequentto the Stipulation for Certification Upon ConsentElection,the Respondentdiscovered that there was no payrollperiod endingJuly 22,1975 The list of eligible voters submitted by Respondentwas compiled onthe basis of the payrollperiod endingJuly 15, 1975, andRespondent con-tended this eligibility list was correct as the payrollperiod endingJuly 15,1975, was the period immediatelypreceding the date onwhich thepartiessigned thestipulation226 NLRB No. 90 WESTVACO GAULEY WOODYARDthe eligibility date of the election. Accordingly, heconcluded that, as the challenged employee was em-ployed prior to that date, he was eligible to vote inthe election, and recommended that the ballot beopened and counted. Subsequently, Respondent fileda timely appeal from the Regional Director's reportand recommendations, contending that the chal-lenged ballot was not valid as the proper eligibilitydate should be the payroll period ending July 15,1975. Alternatively, Respondent requested a hearingin order to resolve the alleged substantial and materi-al issuesinvolved therein. The Board considered Re-spondent's submission and, on February 11, 1976,issued its Decision and Direction adopting the Re-gional Director's findings and recommendations anddirecting that the challenged ballot be opened andcounted and that the appropriate certification be is-sued. Following the counting of the ballot, the re-vised tally of ballots revealed 14 votes cast for theUnion and 13 votes against. Accordingly, on March2, 1976, the Union was certified as the exclusive rep-resentative of an appropriate unit of Respondent'semployees for purposes of collective bargaining.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issueswhich were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable 4 in this unfairlabor practice proceeding.'We shall, accordingly,grant the Motion for Summary Judgment.63 SeePittsburgh Plate Glass Co. v. N.L.R B.,313 US. 146, 162(1941),Rules and Regulations of the Board, Secs102 67(f) and 102.69(c).4 In its answer to the complaint,Respondent denies that it has refused tobargain in good faith with the Union.In this regard,we note that attachedto the Memorandum in Support of Summary Judgment,as Exh A, is aletter dated March 11, 1976, from the Union to Respondent requesting theRespondent to supply certain bargaining information and to advise when itwillmeet and begin negotiations.Also attached,as Exh.B, is Respondent'sletter of March 22, 1976, which is a response to the Union's letter of March11, 1976, stating,in substance,that Respondent saw no need to meet withthe Union or to furnish the requested information as there is no proper basisfor the Board's certification of the Union.As Respondent offers nothing tocontrovert the contents of those letters,we deem the complaint allegationconcerning a refusal to bargain to be admitted to be true and we so find,5By its direction to open and count the determinative ballot, the Board,in effect, found that the eligibility question did not raise substantial or561On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTRespondent, a Delaware corporation, is engagedin logging, wood cutting, and wood processing at itsRupert,West Virginia, facilities. During the past 12months, a representative period, Respondent had adirect inflow of goods and material,in interstatecommerce, valued in excess of $50,000, which it pur-chased and received at its West Virginia facilities di-rectly from points outside the State of West Virginia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABORORGANIZATION INVOLVEDUnited PaperworkersInternationalUnion, AFL-CIO, is a labororganization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All heavy equipment operators, woodsmenand local truck drivers involved in theEmployer's logging department of the BleachBoard Division in the vicinity of Rupert, WestVirginia,excludingallemployeesoftheEmployer's Rupert,West Virginia, woodyardand its Rupert, West Virginia mechanical main-tenance shop, office clerical employees, profes-sional employees, guards and supervisors as de-fined in the Act.material issues warranting a hearing In these circumstances,Respondent'srequest foran evidentiary hearing herein is denied as it is established thatno hearing is requiredwhere,as here, thereare no properlylitigable issuesof fact to be resolvedAlpers'Jobbing Company, Inc.,222 NLRB 817 (1976).5 In view of our decision herein,we find it unnecessary to rule on counselfor the General Counsel'smotion tostrike portions of Respondent's answer. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The certificationOn September 10, 1975, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on March 2, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain I and Respondent'sRefusalCommencing on or about March 11, 1976, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 22, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Umon as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 22, 1976, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and7 As indicated in In4, supra,attached to counsel for the GeneralCounsel's Memorandum in Support of Summary Judgment,as Exh A, is anuncontroverted letter dated March 11, 1976, from the Union to Respondentrequesting certain bargaining information and the expected dates on whichRespondent would be able to meet and begin negotiations Accordingly,although not alleged in the complaint,we find that the Union requestedRespondent to bargain on or about March 11, 1976is engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease-and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.'In order to insure that the employees in the appro-priate ` unit will be accorded the services of their se-lected bargaining agent for the Period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).-The Board, upon'the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Westvaco Corporation d/b/a Westvaco GauleyWoodyard is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.UnitedPaperworkers InternationalUnion,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All heavy equipment operators, woodsmen andlocal truck drivers involved in the Employer's loggingdepartment of the Bleach Board Division, in the vi-cinity of Rupert,West Virginia,- excluding all em-ployees of the Employer's Rupert, West Virginia,woodyard and its Rupert, West Virginia mechanicalmaintenance shop, office clerical employees, profes-sional employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since March 2, 1976, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 22, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive. bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act. WESTVACO GAULEY WOODYARD5636.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that Respondent, West-vaco Corporation d/b/a Westvaco, Gauley Wood-yard,Rupert,West Virginia, itsfficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of 'pay, Wages, hours, and other terms and con-ditions of employment with United Paperworkers In-ternational Union, AFL-CIO, as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:All heavy equipment operators, woodsmenand local truck drivers involved in theEmployer's logging department of the BleachBoard Division in the vicinity of Rupert, WestVirginia,excludingallemployeesoftheEmployer's Rupert,West 'Virginia,Woodyardand its Rupert, West Virginia mechanical main-tenance shop, office clerical employees, profes-sional employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Rupert, West Virginia, facilities cop-ies of the attached notice marked "Appendix." I Cop-ies of said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's representative, shall be posted by Re-8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Unit-ed Paperworkers International Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusiverepresen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understandingin a signedagreement. The bargaining unit is:All heavy equipment operators, woodsmenand local truck drivers involved in theEmployer's logging department of the BleachBoard Division in the vicinity of Rupert, WestVirginia,excluding all employees of theEmployer's Rupert, West Virginia, Woodyardand its Rupert,West Virginia mechanicalmaintenance shop, office clerical employees,professional employees, guards and supervi-sors as defined in the Act.WESTVACO CORPORATION d/b/a WESTVACOGAULEY WOODYARD